Citation Nr: 0700002	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-09 984	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether a rating decision in September 1970 that denied 
service connection for a nervous condition should be revised 
or reversed on the basis of clear and unmistakable error 
(CUE).  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, diagnosed as dysthymia.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from April 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  

A rating decision in September 1970 denied service connection 
for a personality disorder; the veteran was notified of that 
action and did not file an appeal.  The veteran's claim was 
again denied on the merits in January 1984; the veteran again 
did not appeal.  An April 2000 rating decision determined 
that new and material evidence had not been presented to 
reopen the claim; the veteran did not appeal that decision 
either.  Subsequently received medical evidence reflects a 
diagnosis of dysthymia and major depression.  Pursuant to 
communication from the veteran in September 2000, the 
November 2000 rating decision denied service connection for 
major depression.  The United States Court of Appeals for the 
Federal Circuit has held that a claim based on the diagnosis 
of a new mental disorder states a new claim when the new 
disorder had not been diagnosed and considered at the time of 
the prior notice of disagreement.  Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).  Therefore, the Board will consider the 
veteran's service connection claim as a new claim, rather 
than as an application to reopen the previously denied claim.  


FINDINGS OF FACT

1.  The veteran served on active duty from April 1967 to May 
1969.

2.  A rating decision in September 1970 denied service 
connection for a nervous disorder.  The veteran was notified 
of that decision and did not file a notice of disagreement 
within one year of the mailing of that notice.  

3.  That September 1970 rating decision did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; the rating 
decision constituted a valid exercise in rating judgment and 
interpretation of the evidence of record; it was not 
egregious or fatally flawed.

4.  The medical evidence shows that the veteran has a 
personality disorder, rather than a current chronic acquired 
psychiatric disorder that had its origins in service.  


CONCLUSIONS OF LAW

1.  The September 1970 rating decision in question was not 
clearly and unmistakably erroneous in failing to grant 
service connection for a nervous disorder.  38 U.S.C. § 310 
(1964 & Supp. V 1969); 38 C.F.R. §§ 3.303 (1970) and 3.105 
(2006).

2.  A chronic acquired psychiatric disorder, diagnosed as 
dysthymia, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), imposes obligations on VA in 
terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
service connection claim on appeal in light of the above-
noted change in the law, and the requirements of the new law 
and regulations have been satisfied.  See Quartuccio, supra 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  By virtue of a February 2004 RO letter to 
the veteran notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claim on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  Thus, he may be considered to have 
been advised to submit any pertinent evidence in his 
possession.  His VA treatment records through October 2000 
have been obtained.  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So, the Board finds that 
the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in 
November 2000 - before sending the veteran a VCAA letter in 
February 2004.  But, after sending the veteran the February 
2004 VCAA letter, the RO readjudicated his claim in the March 
2005 statement of the case (SOC) and supplemental statements 
of the case (SSOCs) in June and September 2005 based on 
additional evidence that had been received since the initial 
rating decision in question.  Consequently, there already 
have been steps to remedy the error in the timing of the VCAA 
notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for service connection.  
However, he was not provided notice of what type of 
information and evidence was needed to substantiate his claim 
for a higher rating nor was he given notice of the type of 
evidence necessary to establish an effective date if this 
benefit is granted.  Nevertheless, because the Board has 
herein denied service connection for a psychiatric disorder, 
the rating and effective aspects of the claim are moot.  
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his 
claims at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The VCAA, however, does not apply to CUE claims - either 
with respect to prior, unappealed RO decisions or to prior 
decisions of the Board.  38 U.S.C.A. §§ 5109A, 7111(a); 38 
C.F.R. §§ 3.105(a), 20.1400-20.1411; see also Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); and Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

Analysis

CUE

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

A CUE claim "is not a generalized assertion of entitlement 
to benefits.  Rather, it is an assertion that the [Board] 
committed a particular clear and unmistakable error."  Andre 
v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each 
theory of CUE is an entirely separate and distinct claim.  
See id. at 1362.  "Under the principle of res judicata, 
'[o]nce there is a final decision on the issue of [CUE] . . . 
that particular claim of [CUE] may not be raised again.'"  
Link v. West, 12 Vet. App. 39, 44 (1998) (quoting Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc)).  

In this case, a rating decision in September 1970 denied 
service connection for a nervous condition on the basis that 
the veteran's pre-existing personality disorder was not 
aggravated by service.  The veteran was notified of that 
decision and did not file a notice of disagreement within one 
year of that notice.  

The evidence that was of record in September 1970 consisted 
primarily of the veteran's service medical records and the 
report of a VA compensation examination conducted in July 
1970.  The report of the veteran's enlistment examination in 
April 1967 did not mention any psychiatric symptoms and the 
psychiatric examination was noted to be normal.  The clinic 
records during service dated prior to March 1969 are silent 
for psychiatric symptoms or clinical findings.  In 
March 1969, the veteran was evaluated after an apparent 
suicide attempt by taking an overdose of sleeping pills.  He 
was reportedly severely depressed, feeling mentally inferior 
and worried about his new wife who was pregnant and about his 
father who had severe angina.  That examiner's impression was 
of severe depression.  A psychiatric consultant also 
evaluated the veteran at that time.  That examiner reviewed 
the veteran's entire family, social, and work history and 
diagnosed immature personality that existed prior to entry 
into service.  The psychiatrist strongly recommended that the 
veteran be given an administrative discharge as unsuitable.  
In May 1969, the veteran was given an honorable discharge.  

The July 1970 VA compensation examiner also reviewed the 
veteran's entire psychiatric history in detail.  That 
examiner's impression was of depressive and anxiety neurosis, 
in a passive dependent personality.  

The law that was in effect in September 1970 stated that, for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct.  38 U.S.C. § 310 (1964 & Supp. V 1969).  

The law also provided that, for the purposes of § 310, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C. § 311 (1964 & Supp. V 
1969).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1970).  

The regulations also stated that there are medical principles 
so universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing pre-service origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1970) (emphasis added).  

The error that the veteran's representative has asserted in 
the September 1970 rating decision is that the RO improperly 
applied the law that was in effect at that time.  
Specifically, the representative argues that personality 
disorders were not excluded from service connection by law at 
that time, although that was the basis for the RO's denial.  
The representative also asserts that the record did not 
contain clear and unmistakable evidence demonstrating that 
the veteran's psychiatric disorder existed before acceptance 
and enrollment and was not aggravated by such service, so as 
to rebut the presumption of soundness, pointing to 38 U.S.C. 
§ 311.  

The Board finds, however, that the representative 
misconstrues the law that was in effect in 1970.  While the 
next to last sentence of § 3.303(c) (as in effect in 1970) 
did provide criteria for determining whether a personality 
disorder pre-existed service, the last sentence of that 
section clearly and unequivocally indicated that personality 
disorders were not disabilities for which service connection 
could be granted.  (The current version of the regulation 
contains an identical provision that excludes personality 
disorders from service connection.)  

Thus, it is irrelevant whether the veteran's personality 
disorder was first manifest prior to service, as the service 
department psychiatrist found, or during service.  The 
presumption of soundness is not applicable.  See 38 U.S.C. 
§ 311 (1964 & Supp. V 1969).  And, because a personality 
disorder is not a disability as defined by VA, it cannot, 
therefore, be aggravated by service.  See 38 C.F.R. § 3.306 
(1970).  

Therefore, because the medical evidence that was of record at 
the time of the September 1970 rating decision clearly showed 
that the veteran had a personality disorder and because the 
rating decision denied service connection on that basis, the 
Board cannot find that the rating decision applied the wrong 
law or misapplied the correct law that was in effect at that 
time.  Further, there is no evidence that the correct facts, 
as they were known at the time, were not before the RO.  

Accordingly, the Board finds that the September 1970 rating 
decision did not contain any kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error; the rating decision constituted a valid exercise 
in rating judgment and interpretation of the evidence of 
record; it was not egregious or fatally flawed.

Therefore, the Board concludes that the September 1970 rating 
decision was not clearly and unmistakably erroneous in 
denying service connection for a personality disorder.  
38 C.F.R. § 3.105(a); Fugo v. Derwinski, 6 Vet. App. 40, 43 
(1993); Grover v. West, 12 Vet. App. 109, 112 (1999) (citing 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  


Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
However, personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In this case, the service medical records, the report of a VA 
psychiatric examination in July 1970, and a private treatment 
record dated in November 1983 all list a diagnosis relative 
to a personality disorder.  More recent VA clinic records 
show that the veteran drank a considerable amount of alcohol 
each day (a 12-pack of beer) and had used cocaine in the 
past, and that he did not want any treatment for his 
substance abuse.  

Private treatment records dated in 1996 reflect a diagnosis 
of dysthymic disorder, adult onset, secondary type.  That 
examiner did not review the claims file and apparently did 
not have previous treatment records for reference, because he 
indicated that the veteran denied any psychiatric history.  
Significantly, however, the examiner noted that the veteran 
had been depressed since an injury on the job, apparently in 
1993.  Another private psychiatric examiner, in March 1997, 
listed diagnoses of dysthymia, probable major depressive 
episode, and alcohol abuse.  The veteran and the private 
examiner appeared to attribute the veteran's depression to 
the combination of all of his problems, which were stated as 
his being out of work for over three years, residuals of a 
back injury and current back surgery, and a recent DUI arrest 
with loss of his license.  

In January 2005, a VA psychiatric examination was obtained.  
The examiner reviewed the veteran's claims file, including 
his service medical records, and examined the veteran.  The 
diagnoses listed by the examiner included alcohol dependence, 
prescription drug abuse, history of cocaine abuse, anxiety 
and depression related to borderline personality disorder, 
and, finally, borderline personality disorder.  The examiner 
commented that it was not uncommon for patients with 
borderline personality disorder to suffer from anxiety and 
depression.  He added that, although the veteran was 
diagnosed with different personality disorders in the past, 
his current diagnosis was of cluster B personality disorder, 
similar to the diagnosis in service.  

The veteran has also submitted statements from three of his 
brothers which are very similar to each other and state, in 
effect, that the veteran seemed normal and outgoing prior to 
service and depressed and withdrawn after he returned from 
service.  The Board would point out that, as lay persons, the 
veteran's brothers are competent to comment on their 
observations of the veteran.  But only medical professionals 
are competent to express opinions as to medical diagnoses or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

None of the examiners who have evaluated the veteran has 
indicated that his dysthymia and depression that have been 
reported in recent years constitute a chronic acquired 
psychiatric disorder separate and apart from a personality 
disorder and that had its origins in service.  To the 
contrary, a VA psychiatrist in January 2005 specifically 
indicated that the veteran's symptoms of anxiety and 
depression were, in actuality, manifestations of his 
borderline personality disorder, which was similar to the 
personality disorder that was diagnosed in service.  Although 
private examiners in 1996 and 1997 did not specifically list 
a diagnosis of personality disorder, the greater weight of 
the psychiatric opinions in this case indicate that the 
veteran's various psychiatric symptoms are part and parcel of 
a personality disorder that was apparent prior to service, 
although not diagnosed until 1969, during service.  

Accordingly, because the medical evidence shows that all of 
the veteran's psychiatric manifestations, including dysthymia 
and depression, are related to his personality disorder, for 
which service connection is not available, his claim must be 
denied.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510 
(1996).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

The RO's September 1970 rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
for a nervous disorder.  The appeal is denied.  

Service connection for a chronic acquired psychiatric 
disorder, diagnosed as dysthymia, is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



